This action is based on a policy of insurance written in pursuance of the laws of Florida and the rules and regulations of the Railroad Commission of Florida. It is not an action on a bond or insurance policy issued pursuant to Federal law and the rules of the Interstate Commerce Commission covering an interstate operation, and seeking to super-impose the Florida law over and upon the Federal law as to the right to sue the insurance company alone. I concur in the judgment specially, for the reason that there was no proof of the allegation in the petition which was in effect that the carrier had not obtained authority from the Interstate Commerce Commission to engage in interstate commerce by obtaining a permit and giving the required bond or otherwise qualifying under the rules of the commission. It was alleged that the carrier sold the plaintiff an interstate ticket. The presumption is, nothing else appearing, that the carrier legally sold the interstate ticket and had complied with the law. If it had not thus complied with the law, I think that the action on the policy in this case would lie against the insurance company because, in the absence of authority to engage in interstate commerce, the dealing with the plaintiff would be considered intrastate commerce. *Page 195